48 N.Y.2d 928 (1979)
In the Matter of Laurie Mabb, Appellant,
v.
Philip L. Toia, as Commissioner of the New York State Department of Social Services, et al., Respondents.
Court of Appeals of the State of New York.
Argued November 16, 1979.
Decided December 13, 1979.
Mark H. Wattenberg and Gerald A. McIntyre for appellant.
Robert Abrams, Attorney-General (Clifford A. Royeal and Shirley Adelson Siegel of counsel), for Philip L. Toia, respondent.
Roger E. Pyle for Ronald Hackett, respondent.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
Order affirmed, without costs, for reasons stated in the memorandum at the Appellate Division (64 AD2d 831).